DETAILED ACTION
Response to Amendment
The Amendment filed on November 25, 2020 has been entered. Claims 21-39 and 41 remain pending in the application, of which claims 28 and 32-34 are withdrawn as being drawn to a nonelected invention. Applicant’s amendments to the Claims have overcome each and every objection and 102(a)(1) and 102(a)(2) rejections previously set forth in the Non-Final Office Action mailed on August 27, 2020. However, Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-27, 29, 35-39, and 41 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Widenhouse et al. (US 2012/0248169), hereinafter Widenhouse.
Regarding claim 21, Widenhouse discloses an apparatus (shown in Figures 323-325) comprising:
(a) a shaft assembly (it is apparent from Figure 323 that the apparatus shown in Figures 323-325 has a shaft assembly similar to shaft assembly 9016 in Figure 204), wherein the shaft assembly (similar to 9016) defines a longitudinal axis (apparent from Figure 323), wherein the shaft assembly (similar to 9016) has a distal end (apparent from Figure 323);
(b) an end effector (11660, 10053, 10052, and the jaw [similar to jaw 9018 in Figure 204] that receives and holds cartridge 11600 in Figures 323-325, collectively) positioned at the distal end of the shaft assembly (apparent from Figures 323), wherein the end effector comprises a jaw (the end effector 
(c) a cartridge (11600 in Figures 323-325), wherein the cartridge (11600) is insertable into the jaw (Paragraph 0721), wherein the cartridge (11600) includes a plurality of staples (10030 in Figure 325) (Paragraph 0720); and
(d) a staple driver actuator (11650 in Figures 327 and 328) disposed within the cartridge (11600), wherein the staple driver actuator (11650) comprises a secondary cutting element (11653 in Figure 327) (Paragraph 0720), wherein the translating cutter (10053 and 10052 collectively) of the end effector and the secondary cutting element (11653) are operable to translate simultaneously with each other along a translation path parallel to the longitudinal axis (apparent when Figure 323 is viewed in relation to Figure 324, Paragraph 0720).
Regarding claim 22, Widenhouse discloses that the secondary cutting element (11653) comprises a straight cutting edge oriented at an oblique angle relative to the cartridge (11600) (it is apparent when Figure 327 is viewed in relation to Figure 323 that the straight cutting edge of 11653 is oriented at an oblique angle relative to the sloped/slanted surface of the distal end 11602 of cartridge 11600 shown in Figure 323).
Regarding claim 23, Widenhouse discloses that the translating cutter (10053 and 10052 collectively) is operable to translate relative to the jaw (similar to 9018) and the anvil (11660) (apparent when Figures 323-325 are viewed in relation to one another, Paragraph 0720).
Regarding claim 24, Widenhouse discloses that the secondary cutting element (11653) comprises a cutting edge configured to cut soft tissue (the cutting edge of 11653 will cut soft tissue when soft tissue is placed in its translation path, Paragraph 0720).
Regarding claim 25, Widenhouse discloses that the secondary cutting element (11653) comprises a cutting edge configured to cut dense tissue (the cutting edge of 11653 will cut dense tissue when dense tissue is placed in its translation path, Paragraph 0720).
Regarding claim 26, Widenhouse discloses that the secondary cutting element (11653) is configured to selectively move between a retracted position (a position upstream of the proximal-most 
Regarding claim 27, Widenhouse discloses that the secondary cutting element (11653) is resiliently biased toward the retracted position (the position upstream of the proximal-most fastener 11613) (because 11653 is blocked by the proximal-most fastener 11613 in the retracted position and prevented from moving distally past the proximal-most fastener 11613 unless 11653 is pushed distally with enough force [e.g. by firing member 10052] to cut through the proximal-most fastener 11613).
Regarding claim 29, Widenhouse discloses that the secondary cutting element (11653) is operable to translate at an oblique angle relative to the cartridge (11600) to transition between the retracted position (the position upstream of the proximal-most fastener 11613) and the extended position (the distal-most position reached by 11653 during the firing stroke of 11650) (it is clear when Figure 323 is viewed in relation to Figure 324 that 11653 translates at an oblique angle relative to the sloped/slanted surface of the distal end 11602 of cartridge 11600 to transition between the retracted position and the extended position).
Regarding claim 35, Widenhouse discloses a buttress (11620 and fasteners 11613 in Figures 323-325, collectively), wherein at least a portion of the buttress (11620 and fasteners 11613 collectively) is oriented adjacent to the cartridge (11600) (apparent from Figures 323-325), wherein the secondary cutting element (11653) is configured to cut through at least a portion (fastener(s) 11613) of the buttress (11620 and fasteners 11613 collectively) (Paragraph 0720).
Regarding claim 36, Widenhouse discloses an apparatus (shown in Figures 323-325) comprising:

(b) an end effector (11660, 10053, the part that holds 10053 and is attached to the distal end of 10052, and the jaw [similar to jaw 9018 in Figure 204] that receives and holds cartridge 11600 in Figures 323-325, collectively), comprising:
     (i) an anvil (11660),
     (ii) a jaw (the end effector shown in Figures 323-325 has a jaw similar to jaw 9018 in Figure 204, which receives and holds cartridge 11600), and
     (iii) a stapling and severing assembly (10053 and the part that holds 10053 and is attached to the distal end of 10052, collectively), wherein the stapling and severing assembly comprises a severing feature (10053) having a sharp edge (Paragraph 0700); and
(c) a removable cartridge (11600 in Figures 323-325), wherein the jaw (similar to 9018) is configured to receive the cartridge (11600) (Paragraph 0721), the cartridge (11600) comprising:
     (i) a housing (11610 in Figures 323-326),
     (ii) a plurality of staples (10030 in Figure 325) disposed in the housing (11610) (clear from Figures 325 and 326, Paragraph 0720),
     (iii) a deck (the top surface of cartridge 11600 which contacts 11620) disposed over the plurality of staples (10030) (clear from Figures 325 and 326),
     (iv) a buttress (11620 and fasteners 11613 in Figures 323-325, collectively) at least partially disposed over the deck (the top surface of cartridge 11600 which contacts 11620) (apparent from Figures 323 and 324, Paragraph 0720), and
     (v) a secondary severing feature (11653 in Figure 327), wherein the secondary severing feature (11653) has a sharp edge configured to translate along a longitudinal translation path parallel to the longitudinal axis from a proximal portion of the deck (the top surface of cartridge 11600 which contacts 11620) to a distal portion of the deck to sever at least a portion (fastener(s) 11613) of the buttress (11620 and fasteners 11613 collectively) (apparent when Figure 323 is viewed in relation to Figure 324, Paragraph 0720).
Regarding claim 37, Widenhouse discloses that the secondary severing feature (11653) is operable to transition between a retracted position (a position upstream of the proximal-most fastener 11613) and an extended position (the distal-most position reached by 11653 during the firing stroke of 11650) (apparent when Figure 323 is viewed in relation to Figure 324, Paragraph 0720).
Regarding claim 38, Widenhouse discloses that the secondary severing feature (11653) is responsive to contact with the stapling and severing assembly (10053 and the part that holds 10053 and is attached to the distal end of 10052, collectively) to transition between the retracted position (the position upstream of the proximal-most fastener 11613) and the extended position (the distal-most position reached by 11653 during the firing stroke of 11650).
Regarding claim 39, Widenhouse discloses that the secondary severing feature (11653) is further configured to cut at least some tissue (11653 will cut tissue when the tissue is placed in its translation path, Paragraph 0720).
Regarding claim 41, Widenhouse discloses an apparatus (shown in Figures 323-325) comprising:
(a) a shaft assembly (it is apparent from Figure 323 that the apparatus shown in Figures 323-325 has a shaft assembly similar to shaft assembly 9016 in Figure 204), wherein the shaft assembly (similar to 9016) defines a longitudinal axis (apparent from Figure 323), wherein the shaft assembly (similar to 9016) has a distal end (apparent from Figure 323);
(b) an end effector (11660, 10053, 10052, and the jaw [similar to jaw 9018 in Figure 204] that receives and holds cartridge 11600 in Figures 323-325, collectively) positioned at the distal end of the shaft assembly (apparent from Figures 323), wherein the end effector comprises a jaw (the end effector shown in Figures 323-325 has a jaw similar to jaw 9018 in Figure 204, which receives and holds cartridge 11600), a pivotable anvil (11660 in Figures 323-325), and a translating cutter (10053 and 10052 collectively in Figures 323-325);
(c) a cartridge (11600 in Figures 323-325), wherein the cartridge (11600) is insertable into the jaw (Paragraph 0721), wherein the cartridge (11600) includes a plurality of staples (10030 in Figure 325) (Paragraph 0720); and

wherein the secondary cutting element (11653) of the staple driver actuator (11650) and the translating cutter (10053 and 10052 collectively) of the end effector are operable to translate simultaneously along respective translation paths, wherein each of the translation paths is parallel to the longitudinal axis of the shaft assembly (apparent when Figure 323 is viewed in relation to Figure 324, Paragraph 0720).

Claims 21, 26, 27, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Tarinelli et al. (US 2012/0248169), hereinafter Tarinelli.
Regarding claim 21, Tarinelli discloses an apparatus (10 in Figure 1) comprising:
(a) a shaft assembly (36 in Figure 1), wherein the shaft assembly (36) defines a longitudinal axis (longitudinal axis of 36), wherein the shaft assembly (36) has a distal end (apparent from Figure 1);
(b) an end effector (17 in Figures 1-8) positioned at the distal end of the shaft assembly (36) (apparent from Figure 1), wherein the end effector (17) comprises a jaw (80 in Figures 2-7), a pivotable anvil (20 in Figures 1-3), and a translating cutter (52, 60, and 66 collectively in Figure 9) (clear from Figures 3 and 9);
(c) a cartridge (82 in Figure 2), wherein the cartridge (82) is insertable into the jaw (80) (Paragraph 0154), wherein the cartridge (82) includes a plurality of staples (84 in Figure 2) (Paragraph 0154); and
(d) a staple driver actuator (90 and 94 collectively in Figure 2; or 90, 92, and 94 collectively in Figure 2) disposed within the cartridge (82), wherein the staple driver actuator (90 and 94 collectively; or 90, 92, and 94 collectively) comprises a secondary cutting element (94), wherein the translating cutter (52, 60, and 66 collectively) of the end effector (17) and the secondary cutting element (94) are operable to translate simultaneously with each other along a translation path parallel to the longitudinal axis 
Regarding claim 26, Tarinelli discloses that the secondary cutting element (94) is configured to selectively move between a retracted position (the “initial or first condition” described in Paragraphs 0157 and 0161) and an extended position (the “final or second condition” described in Paragraphs 0157 and 0161) (Paragraphs 0157, 0161, and 0165), that the secondary cutting element (94) is disposed within the cartridge (82) when the secondary cutting element (94) is in the retracted position (the “initial or first condition” described in Paragraphs 0157 and 0161) (apparent from Figures 12-19), and that at least a portion of the secondary cutting element (94) extends through a longitudinally extending channel (82d and/or 82c in Figures 16 and 17) in the cartridge (82) when the secondary cutting element (94) is in the extended position (the “final or second condition” described in Paragraphs 0157 and 0161) (Paragraphs 0157, 0161, and 0165).
Regarding claim 27, Tarinelli discloses that the secondary cutting element (94) is resiliently biased toward the retracted position (the “initial or first condition” described in Paragraphs 0157 and 0161) (because the “engaging elements inter-engage with one another to maintain or hold knife blade 94 stationary and in the initial or first condition” as described in Paragraph 0158; or because 94 is blocked by anchor “S” in the retracted position and prevented from moving distally past anchor “S” unless 94 is pushed distally with enough force [e.g. by sled 90] to cut through anchor “S”).
Regarding claim 29, Tarinelli discloses that the secondary cutting element (94) is operable to translate at an oblique angle relative to the cartridge (82) to transition between the retracted position (the “initial or first condition” described in Paragraphs 0157 and 0161) and the extended position (the “final or second condition” described in Paragraphs 0157 and 0161) (94 translates at an oblique angle relative to the sloped/slanted surface of the distal end of cartridge 82 shown in Figure 7 to transition between the retracted position and the extended position, Paragraphs 0157, 0161, and 0165).
Regarding claim 30, Tarinelli discloses that the secondary cutting element (94) includes a translation sled (the proximal middle portion of 94 shown in Figure 17, which is engaged by distal notch 90c of sled 90 as shown in Figure 18), that the staple driver actuator (90 and 94 collectively; or 90, 92, and 94 collectively) further comprises a translation slot (90c or the notch/slot/cutout/indentation directly in .

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 31, the prior art taken alone or in combination fails to disclose or render obvious an apparatus comprising: an end effector comprises a jaw and a translating cutter; a cartridge insertable into the jaw; and a staple driver actuator disposed within the cartridge, wherein the staple driver actuator comprises a secondary cutting element, wherein the translating cutter of the end effector and the secondary cutting element are operable to translate simultaneously with each other along a translation path parallel to a longitudinal axis defined by a shaft assembly, wherein the staple driver actuator further comprises a resilient member, wherein the secondary cutting element further comprises a distally extending member, and wherein the distally extending member is configured to engage the resilient member of the staple driver actuator to resiliently bias the secondary cutting element toward a retracted position in which the secondary cutting element is disposed within the cartridge.
The combination of these limitations makes dependent claim 31 allowable over the prior art.

Response to Arguments
Applicant's arguments with respect to the 102(a)(1) and 102(a)(2) rejections of claims 21-27, 29-31, 35-39, and 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731